Order entered November 8, 2018




                                          In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-17-01064-CV

             SM ARCHITECTS, PLLC AND ROGER STEPHENS, Appellants

                                            V.

                AMX VETERAN SPECIALTY SERVICES, LLC, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-11230

                                         ORDER
       Appellants’ motion to strike appellee’s post oral argument brief is GRANTED.

Appellee’s post oral argument brief is STRICKEN from the appellate record and will not be

considered by this Court.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE